Citation Nr: 0628611	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-41 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a right 
side rib cage injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk


INTRODUCTION

The appellant had verified active duty for training (ACDUTRA) 
while a member of the District of Columbia Army National 
Guard from January 1975 to February 1975.  The appellant was 
a member of the District of Columbia Army National Guard from 
October 1974 until February 1975.  The appellant was a member 
of the United States Army Reserve from June 1975 until 
January 1985.  He has various unverified periods of ACDUTRA 
during these periods.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the appellant's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  There is no competent medical evidence linking any right 
side rib cage disorder, to include lipomas, to active 
service.


CONCLUSION OF LAW

Service connection is not warranted for residuals of a right 
side rib cage injury.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

The appellant was not notified of evidence necessary to 
establish both a disability rating and an effective date of 
any rating should service connection indeed be granted for 
his claim as is required per recent United States Court of 
Appeals for Veterans Claims (Court) precedent.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Per 
the same precedent, however, adjudication on the appellant's 
claim will be without prejudice to the appellant if the 
decision results in a denial of service connection.  Id.  As 
this claim results in a denial of service connection, there 
will be no prejudice to the appellant in rendering a final 
decision.

VA has made all reasonable efforts to assist the appellant in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim 
and has fully disclosed the government's duties to assist 
him.  In an August 2003 letter, the appellant was notified of 
the information and evidence needed to substantiate and 
complete his claim.  The appellant was specifically informed 
as to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

In this case, the Board finds that the appellant was fully 
notified of the need to give VA any evidence pertaining to 
his claim. The August 2003 letter advised the appellant to 
let VA know of any information or evidence in his possession 
which would aid in the substantiation of his claim.  

VCAA notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The Board has all necessary medical records to make a final 
decision on this claim.  It is noted that the RO did not 
provide a VA medical examination to the appellant.  Per 
recent precedent, however, such an examination is not 
required in order to make a final adjudication.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), states, that in disability 
compensation (service connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case as there is nothing of 
record to suggest that the appellant currently experiences a 
disability resultant from residuals of an in-service rib cage 
injury to the right side.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
appellant.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  The appellant has not identified, and the evidence does 
not show the existence of any unascertained evidence which 
could possibly substantiate the appellant's claim. For the 
reasons set forth above, and given the facts of this case, 
the Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the appellant. 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the appellant has a disability 
resulting from an injury experienced or a disease contracted 
in the line of duty, or for aggravation in the line of duty 
of a preexisting injury or disease, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty. 38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2005). ACDUTRA is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes. 38 C.F.R. 
§ 3.6(c)(1) (2005). 




Analysis

The appellant claims that he, while participating in training 
with the U.S. Army Reserve (USAR), experienced an injury 
between his "hip and armpit" in a boating accident.  He has 
asserted, in his November 2004 notice of disagreement, that 
the accident (a fall) occurred in June 1984 during ACDUTRA on 
the waterways near Ft. Story, Virginia.  As a result of this 
alleged accident, the appellant contends that he has a "huge 
knot" on his right side and that "another one is coming."

The record does contain a "buddy statement," dated in July 
2006, whereby a fellow reservist attests to witnessing the 
appellant being "injured" in a fall that occurred while 
both men were serving with the Army Reserve "in[sic] route 
to our annual training by landing craft vessel."  This 
statement, while helpful in illustrating that an accident 
occurred while the appellant was participating in reserve 
duty, is not competent medical evidence of a current, 
chronic, residual injury to the right side of his ribcage. 

It is noted, that the RO was unable to verify all the periods 
of the appellant's ACDUTRA.  Even assuming, however, that the 
appellant was injured as claimed during a period of ACDUTRA, 
no competent medical evidence has been submitted to indicate 
that the alleged incident in 1983 or 1985 resulted in 
residual disability. 

The appellant has submitted numerous medical reports, both 
private and from VA, detailing numerous treatments for a 
variety of medical conditions over the last several years.  
The VA treatment records, covering the period of February 
1999 to May 2001, do not contain any evidence suggesting that 
the appellant had any symptoms associated with a disability 
on the right side of his rib cage.  The numerous private 
medical records submitted by the appellant also do not note 
any  disorder on the right side of the rib cage, in fact 
their findings are much to the contrary.  Specifically, a 
February 2002 report indicates that the appellant had no 
subjective complaints of chest pain.  Similarly, private 
hospital records covering the period of February 2003 through 
April 2003 again listed no subjective complaints of chest 
pain, right side or otherwise, and indicated that no lesions 
were found anywhere on the appellant's skin.  Most 
importantly, the record contains a May 2003 ultrasound report 
indicating that the appellant did not experience a cystic or 
solid mass and that there was no frank abnormality within the 
veteran's "palpable area of concern."  Finally, the 
appellant submitted an August 2005 private medical 
examination report to address his complaint of right rib cage 
pain.  The examiner's impression established that the 
appellant had two small nodules on the right anterior 
abdominal wall that looked like lipomas.  The Board notes 
that this report shows development of skin abnormalities on 
the appellant since his April 2003 examination, but it does 
not, however, make any mention of abnormal findings as 
regards to residuals of a right side injury to the ribcage.

The Board notes that the appellant's representative 
submitted, in August 2006, a document obtained from an 
internet site, http://en.wikipedia.org/wiki/Lipoma, 
addressing the relationship between trauma and the 
development of lipomas.  This document, however, is not 
specific to the veteran and does establish the appellant's 
lipomas as a current disability resultant from an in-service 
right sided rib cage injury.  For this reason, the document 
is mere conjecture that does not, standing alone, establish 
plausible causality between the appellant's diagnosed lipomas 
and the asserted in-service right side rib cage injury and 
thus is of no probative value.  See Wallin v. West, 11 Vet. 
App. 509, 514 (1998). 

Although the record presents valid findings of a current 
disability, i.e., lipomas, the passage of approximately two 
decades between the claimed injury and the medical 
documentation of the lipomas is a significant factor that 
weighs against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In other words, this type 
of evidence is too remote to be causally linked.  
Furthermore, none of the aforementioned medical evidence 
links the veteran's lipomas to his military service, to 
include the reported injury therein. That the veteran has 
apparently failed to seek medical attention for residuals of 
the alleged injury for so many years may not be ignored. 

Finally, the Board notes that the veteran's assertions, as 
presented at the February 2005 hearing, alone are 
insufficient to support a grant of service connection.  It is 
undisputed that a layperson is competent to offer evidence as 
to facts within his or her personal knowledge, such as the 
occurrence of an in-service injury, or symptoms.  However, 
without the appropriate medical training or expertise, a 
layperson is not competent to render an opinion on a medical 
matter, such as, in this case, the existence of residual 
disability stemming from the boating episode.  See Espiritu 
v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  Hence, any lay 
assertions in this regard have no probative value.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b)


ORDER

Entitlement to service connection for residuals of a right 
side rib cage injury is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


